Citation Nr: 0840397	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for fatigue, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to January 
1995, to include service in the Southwest Asia theater of 
operations from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the case was subsequently transferred to 
the RO in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran does not have chronic fatigue or chronic fatigue 
syndrome.


CONCLUSION OF LAW

A disability manifested by fatigue was not incurred in or 
aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in May 2004, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. 

The signs and symptoms which may be manifestations of 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs. 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he incurred chronic fatigue 
syndrome as a result of his active service in the Persian 
Gulf.  

The record reflects that the veteran served in Southwest Asia 
during the Persian Gulf War and, therefore, qualifies as a 
"Persian Gulf veteran."  The record also reflects, however, 
that the veteran does not have a "medically unexplained 
chronic multisymptom illness" as described in 
§ 3.317(a)(2)(B).  During a July 2004 VA examination, the 
veteran reported to the examiner that the onset of his 
fatigue was about 3 to 5 years ago, and that he experiences 
diffuse muscle aches and headaches approximately twice a 
month, as well as impaired concentration.  The examiner 
concluded that the veteran did not have chronic fatigue 
syndrome because the veteran does not have debilitating 
fatigue or constant flu-like symptoms, there is no impairment 
of daily activities, and lab work-up is essentially normal.  
Thus, objective medical evidence does not support a diagnosis 
of chronic fatigue syndrome as a medically unexplained 
chronic illness.

Moreover, objective medical evidence does not support the 
veteran's claim of fatigue as an "undiagnosed illness" 
under § 3.317(a)(2)(A).  The July 2004 examination notes that 
the veteran experiences no functional impairment due to his 
headaches, there is no specific muscle ache or weakness, the 
veteran does not experience sleep disturbance, and there is 
no migratory joint pain.  Additionally, it was noted that 
routine activities are not impaired by the veteran's fatigue, 
nor are there any restrictions on his job, and the veteran 
has not experienced any incapacitating episodes.  Thus, not 
only is the veteran not diagnosed with chronic fatigue 
syndrome, there is no objective evidence of a chronic fatigue 
disability to support a claim for fatigue as an undiagnosed 
illness.

Finally, the veteran is also not entitled to service 
connection on a presumptive basis because his fatigue has not 
become manifest to a degree of 10 percent or more, as 
contemplated by § 3.317(a)(1)(i).  The veteran's fatigue may 
be analyzed under the rating criteria for chronic fatigue 
syndrome because "the functions affected, anatomical 
localization, or symptomatology are similar."  See 38 C.F.R.                  
§ 3.317(a)(5).  Under Diagnostic Code 6354, a 10 percent 
evaluation is warranted for fatigue symptoms which wax and 
wane but result in periods of incapacitation of  at least one 
but less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.88b 
(2008).  A note to this code provides that the condition will 
be considered incapacitating only when it requires bed rest 
and treatment by a physician.  In the veteran's case, the 
record does not support a 10 percent evaluation for chronic 
fatigue syndrome.  There is no evidence showing that the 
veteran has been prescribed bed rest because of fatigue or 
that he requires medication to control the condition.  Given 
also that the July 2004 examiner stated that the veteran's 
fatigue is non-debilitating and there is no impairment of 
daily activities, there is no medical evidence or objectively 
verifiable indicators to support a 10 percent disability 
rating.  Therefore, presumptive service connection is not 
warranted under § 3.317(a)(1)(i).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for chronic fatigue under the traditional 
criteria for service connection.

The veteran's service treatment records do not show that the 
veteran was found to have any chronic disorder related to 
fatigue.  These records only contain a few references to 
"weakness" or "general malaise," generally associated with 
colds, sore throats, and similar illnesses, but do not note 
any continuous or chronic fatigue problem.  The service 
separation examination showed no abnormality with regard to 
chronic fatigue, though the veteran did report swollen and 
painful joints and headaches at this time.  As stated above, 
in July 2004, the examiner concluded the veteran did not meet 
the criteria for a diagnosis of chronic fatigue syndrome.  

The Board notes that in April 2004, the VA examiner noted an 
"impression" of chronic fatigue syndrome.  However, the 
examiner did not give a basis for this impression, or note 
any medical reasoning in support outside of the veteran's own 
statements to the effect that he experiences fatigue.  
Therefore, the Board finds this opinion unpersuasive in 
establishing the veteran's service-connection claim.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(noting that in assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits).  

In essence, the evidence linking any current fatigue disorder 
to service or an undiagnosed illness is limited to the 
veteran's own statements regarding the fatigue, lack of 
energy, and weakness he experiences.  Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


ORDER

Entitlement to service connection for chronic fatigue, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


